Hemphill, Ch. J.
The sale was not void on the ground that the order of sale was made by the Probate Court on the petition of the administrator, (the law of January 16th, 1843, being then in force.) This has been settled in Maverick v. Alexander, (18 Tex. R. 179,) and Allen v. Clark’s heirs, decided at the present Term of the Court.
Nor is it void on the ground that Wm. M. Beal, the purchaser, was a citizen of Louisiana at the time of the sale, namely on the 3rd day of February, 1846.
It has been set up that Beal was an alien at the time of the sale, and arguments of much research and ability have been presented by counsel for and against the proposition that aliens; *582under the Constitution of the Republic of Texas, could not take lands by purchase.
One of the counsel for appellees has briefly but forcibly maintained the position that the Constitution and Laws of the United States were not in force in Texas until the 16th February, 1846, nor were the Constitution, Laws and Government of the Republic of Texas abrogated or superceded until that day. We concur in these propositions and attempted to maintain them in Cocke v. Calkin & Co., (1 Tex. R. 542,) but the record of that cause having been taken to the Supreme Court of the United States, that tribunal decided, that by the Acts admitting Texas into the Union, extending over it the laws of the United States, &c., on the 29th December, 1845, the old system of Government so far as it conflicted with the Federal authority was abrogated, and in substance that the Constitution and Laws of the United States were in force in Texas immediately upon her admission as a State.
The Government of Texas having employed counsel to sustain the defence in that cause and having manifested no special purpose to contest further the positions assumed in support of the Federal authority, this Court, though not assenting to these assumptions, or that they arise fairly upon the acts of the parties resulting in annexation, felt under no obligation to continue the controversy, and has felt none to renew it as often as occasion might present itself.
If it be admitted then that the views in Calkin & Co. v. Cocke, (14 Howard, 227,) are a sound interpretation of the acts which together formed the compact between the two nations, it results of necessity that Wm. M. Beal, the purchaser, was not an alien to Texas on the 3rd of February, 1846. As a citizen of Louisiana he was, under the Constitution of the United States, (Art. 4, Sec. 2,) entitled to the privileges and immunities of the citizens of Texas.
If the decision in 14th Howard is to be respected by Texas *583at all, its operation in cases of this character, protecting purchasers in good faith would be a source of satisfaction, certainly if a citizen of the United States is to be protected from paying import duties he should be relieved from the disabilities of alienage. The question so ably argued in respect to the disability of aliens does not arise under this view of the case, and the judgment for the defendants being erroneous it is ordered that the same be reversed, and the cause having been submitted to the Court without the intervention of a jury on an agreed state of facts, it is ordered that judgment be entered for the defendant below, being the appellant in this Court.
Reversed and rendered.